— In a matrimonial action, plaintiff husband appeals from an order of the Supreme Court, Queens County (Lerner, J.), entered April 23, 1981, which denied his motion for downward modification of alimony payments and directed him to pay the sum of $2,500 to defendant wife as counsel fees. Order modified, on the law, by deleting the second decretal paragraph thereof. As so modified, order affirmed, without costs or disbursements. The award of counsel fees to defendant was improper. She failed to demonstrate an inability to pay such fees (see Standley v Standley, 83 AD2d 863; Palmer v Palmer, 76 AD2d 905). Gibbons, J. P., Weinstein, O’Connor and Boyers, JJ., concur.